United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1749
                                    ___________

Todd Richard Ladoucer,                 *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Sherburne County Jail; Sgt. Chris      *
Hansen; Jody Williams; Angie           * [UNPUBLISHED]
Knutson; Sheri Stone; Jason            *
Kolbinger, and others yet to be named, *
                                       *
            Apellees.                  *
                                  ___________

                              Submitted: November 22, 2010
                                 Filed: December 7, 2010
                                  ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Todd Ladoucer appeals the district court’s1 adverse grant of summary judgment
in his pro se 42 U.S.C. § 1983 action. After careful de novo review, see Mason v.
Corr. Med. Servs., Inc., 559 F.3d 880, 884 (8th Cir. 2009), we agree with the district
court that Ladoucer failed to create any trialworthy issues on the matters raised in his

      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.
complaint for the reasons explained by the court in its thorough opinion. We also
reject his contention that the magistrate judge exhibited bias. Accordingly, we affirm.
See 8th Cir. R. 47B.
                         ______________________________




                                         -2-